DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/633,397 filed 23 January 2020. Claims 1-11 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 23 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 recites “at least comprising” in line 3, but should recite “comprising.”
Claim 1 recites “is and” in line 7, but should read “and.”
Claim 6 recites “at least comprising” in lines 2 and 3, but should recite “comprising.”
Appropriate correction is required.
Examiner’s Note:
The transitional phrase “comprising” means that at least the following limitations set forth are claimed subject matter. The use of “at least comprising” is redundant and can cause confusion regarding the scope of the transitional phrase.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ratio" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the torque" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a component” in line 2 and additionally recites “a component” in lines 2 and 3. It is unclear if the same component or different components are being referred to and appears to be a double inclusion.
Claim 3 recites the limitation "the component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Alternatively, claim 3 recites the the component for adaptive rotational speed adjustment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note: 
It is unclear how applicant intended to draft claim 3, so examiner presented two different interpretations of the claim language that both result in indefiniteness.
Claim 4 recites the limitation "the central controller” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the vehicle communication” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a setpoint torque” in line 3 and additionally recites “a setpoint torque” in claim 1. It is unclear if the same setpoint torque or different setpoint torques are being referred to and appears to be a double inclusion.
Claim 4 recites “a target corridor” in lines 3 and 4 and additionally recites “a target corridor” in line 4. It is unclear if the same target corridor or different target corridors are being referred to and appears to be a double inclusion.
Claim 5 recites “a setpoint torque, setpoint rotational speed” in lines 2 and 3 and additionally recites both “a setpoint torque and a setpoint rotational speed” in claim 1. It is unclear if the same setpoint torque and setpoint rotational speed or different setpoint torques and setpoint rotational speeds are being referred to and appears to be a double inclusion.
Claim 6 recites the limitation "the first and second axles” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sensors” in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the travel” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ratio” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the torque” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the input and output variables” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the transit times” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rapid adjustment” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a setpoint rotational speed” in lines 2 and 3 and additionally recites “a setpoint rotational speed” in claim 1. It is unclear if the same setpoint rotational speed or different setpoint rotational speeds are being referred to and appears to be a double inclusion.
The remaining claims are additionally rejected as depending on rejected base claims.
Examiner’s Note:
Due to the numerous indefinite issues, Examiner has withheld the application of prior art until the metes and bounds of the application are clearly set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0126848 teaches a clutch control system for rapid AWD connect that utilizes and adapts setpoints. However, the reference fails to meet utilize the set points to establish transmission ratios as a function of travel and in a switchable fashion.
2012/0041656 teaches a clutch control system for rapid AWD connect that utilizes and adapts setpoints. However, the reference fails to meet utilize the set points to establish transmission ratios as a function of travel and in a switchable fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659